ACCEPTED
                                                                                        03-14-00522-CV
                                                                                               4772377
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    4/6/2015 2:08:24 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                         No. 03-14-00522-CV
      ________________________________________________________
                                                           FILED IN
                                                    3rd COURT OF APPEALS
         IN THE COURT OF APPEALS FOR THE THIRD DISTRICT AUSTIN, TEXAS
                        OF TEXAS AT AUSTIN          4/6/2015 2:08:24 PM
      ________________________________________________________
                                                      JEFFREY D. KYLE
                                                            Clerk
                              WARREN KOPECKY,
                                  Appellant

                                        vs.

   JP MORTGAGE SERVICES, INC., JP MORGAN CHASE BANK, N.A.,
  MERSCORP HOLDINGS, INC., BARRETT DAFFIN FRAPPIER TURNER
             & ENGLE, LLP AND JUANITA STRICKLAND,
                              Appellees
      _______________________________________________________

             APPELLANT’S MOTION TO DISMISS APPEAL
       _______________________________________________________


TO THE HONORABLE COURT OF APPEALS:

      COMES NOW, Warren Kopecky, Appellant, and files the Motion to

Dismiss Appeal. On January 16, 2015, this Court abated the appeal until May 1,

2015 so that the parties could pursue a resolution. Appellant no longer intends to

pursue this appeal, and hereby requests that this Court dismiss this appeal pursuant

to TRAP 42.1(a)(1).

      Appellees do not oppose the dismissal. No cross appeals were filed, and

therefore the dismissal sought by this motion will dispose of all issues in this
matter that are before the Court. It is the parties’ intent that all costs of the appeal

will be borne by the party incurring same.



                                 Respectfully submitted,

                                 ALMANZA, BLACKBURN & DICKIE, LLP


                                 By:    /s/Julie K. Lane
                                        Julie K. Lane
                                        Texas Bar No. 00791070
                                        Almanza, Blackburn & Dickie, LLP
                                        2301 S. Capital of Texas Hwy, Building H
                                        Austin, Texas 78746
                                        Tel. (512) 474-9486
                                        Fax (512) 478-7151
                                        Email jlane@abdlawfirm.com

                                        ATTORNEY FOR APPELLANT
                                        WARREN KOPECKY



                       CERTIFICATE OF CONFERENCE

      This is to certify that I contacted Mark Aschermann, counsel for Appellees
JP Mortgage Services, Inc., Marcie Schout, counsel for JP Morgan Chase Bank
N.A. and MERSCORP Holdings, Inc., Mark Hopkins, counsel for Barrett Daffin
Frappier Turner & Engle, LLP, and Andrew Oliver, counsel for Juanita Strickland
regarding this Motion to Dismiss Appeal and they have no objections.



                                        /s/Julie K. Lane
                                        Julie K. Lane
                        CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing
document has been sent to the parties in this action via the delivery method(s)
listed below on this, the 6th day of April, 2015.

Via Email aschermann.law@swbell.net        Via Email mschout@qslwm.com
Mark L. Aschermann                         Fax (512) 600-4326
Barron & Newburger, PC                     Marcie L. Schout
6300 West Loop S., Suite 341               William Lance Lewis
Bellaire, Texas 77401                      Treyson J. Brooks
Tel. (713) 942-0808                        Quilling, Selander, Lownds, Winslett
Fax (713) 942-0449                         & Moser, PC
ATTORNEY FOR JP MORTGAGE                   2001 Bryan Street, Suite 1800
SERVICES, INC.                             Dallas, Texas 75201
                                           Tel. (214) 871-2100
Via Email                                  Fax (214) 871-2111
mnewburger@bn-lawyers.com                  ATTORNEY FOR JP MORGAN
Manuel H. Newburger                        CHASE BANK, N.A. AND
Barron & Newburger, PC                     MERSCORP HOLDINGS, INC.
1212 Guadalupe, Suite 104
Austin, Texas 78701                        Via Email
Tel. (512) 476-9103                        aoliver@oliverlawoffice.com
Fax (512) 279-0310                         Andrew Oliver
ATTORNEY FOR JP MORTGAGE                   Oliver Law Office
SERVICES, INC.                             9951 Anderson Mill Road, Suite 201
                                           Austin, Texas 78750
Via Email                                  Tel. (512) 233-1103
mark@hopkinswilliams.com                   Fax (512) 551-0330
Mark D. Hopkins                            ATTORNEY FOR JUANITA
Hopkins & Williams, PC                     STRICKLAND
12117 Bee Caves Road, Suite 260
Austin, Texas 78738
Tel. 512-600-4320
ATTORNEY FOR BARRETT, DAFFIN,
FRAPPIER, TURNER & ENGLE, LLP


                                     /s/Julie K. Lane
                                     Julie K. Lane
                         No. 03-14-00522-CV
    ____________________________________________________________

         IN THE COURT OF APPEALS FOR THE THIRD DISTRICT
                        OF TEXAS AT AUSTIN
    ____________________________________________________________

                             WARREN KOPECKY,
                                 Appellant

                                       vs.

   JP MORTGAGE SERVICES, INC., JP MORGAN CHASE BANK, N.A.,
  MERSCORP HOLDINGS, INC., BARRETT DAFFIN FRAPPIER TURNER
            & ENGLE, LLP AND JUANITA STRICKLAND,
                             Appellees
  _____________________________________________________________
       ORDER ON APPELLANT’S MOTION TO DISMISS APPEAL


      On this day the Court heard Appellant’s Motion Dismiss Appeal. The Court

finds that the Motion has merit and has been agreed to by counsel for Appellees

and is therefore of the opinion that the Motion should be GRANTED.

      It is therefore ORDERED that Appellant’s Motion to Dismiss Appeal is

GRANTED.

      It is further ORDERED that all costs of the appeal will be borne by the party

incurring same.

      SIGNED this ___ day of ___________________, 2015.


                                      ___________________________
                                      JUSTICE PRESIDING